Citation Nr: 1142671	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  05-41 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for PTSD.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the current appeal, and specifically in August 2005 and August 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO.  The transcripts of these hearings have been associated with the claims file.  

The Board acknowledges that, in a March 2006 VA Form 9, the Veteran indicated that he did desire a hearing before a Veterans Law Judge (VLJ).  In a June 2006 VA Form 21-4138, however, the Veteran withdrew his request for a hearing before a VLJ.  Therefore, the Veteran's request for a hearing before a VLJ is considered to be withdrawn.  

In correspondence dated October 2011, the Veteran's representative raised claims for service connection for diabetes mellitus and for associated conditions, including peripheral neuropathy of the lower extremities and for erectile dysfunction.  These claims, however, are based on private treatment records for another Veteran.  Thus, the Board declines to refer these issues to the agency of original jurisdiction (AOJ).  [The Board notes that the misfiled documents have been removed from this Veteran's claims folder and have been sent to the appropriate RO to be associated with the correct veteran's claims file.]  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  
REMAND

This case was certified to the Board in July 2011.  Later that month, the RO received additional evidence from the Veteran.  This evidence consists of a July 2011 VA Form 21-4138, as well recent VA treatment records.  These documents were not previously in the claim file.  It appears that the RO sent this additional evidence to the Board without considering it with regard to the Veteran's appeal.  Further, no waiver of initial RO consideration of such evidence is of record.  See 38 C.F.R. §§ 19.37, 20.1304.  Without a written waiver of initial RO consideration of this additional pertinent evidence, this case must be returned to the AOJ for readjudication and issuance of a supplemental statement of the case.  Id.  See also Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (holding that a prior VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid). 

In addition, the claims file indicates that the Veteran receives disability benefits for his service-connected PTSD from the Social Security Administration  (SSA).  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Additionally, while it appears that the Veteran is unemployable, the record contains conflicting opinions as to whether his unemployability is due to his service-connected PTSD.  Accordingly, this matter should be clarified on remand.  Specifically, on remand, a VA medical opinion regarding the Veteran's employability must be provided.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA a copy of the decision awarding disability benefits to the Veteran and a copy of the medical records relied upon concerning that claim.
2. Then, schedule the Veteran for a VA examination to evaluate the impact of his service-connected PTSD on his employability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected PTSD alone, without consideration of his nonservice-connected disabilities and age, renders him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

3. Thereafter, readjudicate the on appeal.  If either of the benefits sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


